DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 6/18/2020, are pending in this office action.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 11/1/2021, is attached to the instant Office action.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US Publication 2020/0050949 A1) in view of Neelamana (US Publication 2020/0142856 A1).
	As per claim 1, Sundararaman teaches A method for generating a digital standard utilizing a trained machine-learning model, the method comprising: (see Abstract)
receiving an underlying standard; (paragraphs 0027, data files from a plurality of sources are received, paragraph 0041, 0043, the data files utilized to generate standardized data sets, interpreted as underlying standard)
extracting conceptual units from the underlying standard; (paragraphs 0023, 0045, 0064, keywords and groups are extracted based on standardized data sets)
classifying, using at least one trained machine-learning model, at least a portion of the extracted conceptual units into one of a plurality of classification groups, wherein each of the classification groups identifies a function of the extracted conceptual units, included within a given classification group, within the underlying standard; (paragraphs 0037, 0065, 0068, intent classification of extracted data elements are performed to classify data elements into groups, paragraphs 0046, 0068, the intent classification performed using machine learning models, paragraphs 0045, data in standardized data sets mapped to functions)
wherein the classifying comprises classifying conceptual units from the underlying standard based upon sections of a schema corresponding to a digital standard; (paragraphs 0037, 0038, 0045, classification of extracted data elements based on mapping to standardized data sets, the mappings being data structures, interpreted as schema)
Sundararaman does not explicitly indicate storing the classified extracted conceptual units into a data repository based upon the schema.
Neelamana teaches storing the classified extracted conceptual units into a data repository based upon the schema. (paragraphs 0039, 0053, 0055, 0056, domain classifications for domain documents classified through machine learning algorithms are stored in a domain ontology database).
It would have been obvious for one of ordinary skill in the art to combine Sundararaman’s method of generating standardized data sets using machine learning models for classification with Neelamana’s ability to store domain classifications of documents classified through machine learning. This gives the user the ability to store and update standardized data set classifications in a database. The motivation for doing so would be to better utilize machine learning to analyze and classify data from documents (paragraph 0001).
As per claim 2, Sundararaman teaches displaying a digital standard corresponding to the underlying standard in a digital standard user interface, wherein the displaying comprises accessing the classified extracted conceptual units from the data repository and displaying the classified extracted conceptual units in a user interface format based upon the schema. (paragraphs 0060, 0115, user interface to present and manage data based on standardized data sets)
As per claim 3, Sundararaman teaches the machine-learning model is trained utilizing annotated underlying standards. (paragraphs 0060, 0062, user selects topics from standardized data sets)
As per claim 4, Sundararaman teaches labeling, using the at least one trained machine-learning model, the extracted conceptual units with a sub-type of the function corresponding to a given extracted conceptual units. (paragraphs 0037, 0064, labeling)
As per claim 5, Sundararaman teaches the conceptual units comprise at least one of sentences and table components. (paragraphs 0037, 0083, tables, graphs)
As per claim 6, Sundararaman teaches the classifying is based upon a context of a given extracted conceptual unit within the underlying standard. (paragraph 0025, data context)
As per claim 7, Sundararaman teaches the classifying comprises identifying, utilizing expression patterns, attributes of extracted conceptual unit. (paragraphs 0039, 0040, patterns)
As per claim 8, Sundararaman teaches the machine-learning model is trained utilizing patterns. (paragraphs 0039, 0040, patterns)
As per claim 9, Sundararaman teaches the classifying comprises identifying, utilizing aliasing, extracted conceptual units representing information having similar attributes. (paragraphs 0026, 0065, 0080, matching)
As per claim 10, Sundararaman teaches refining the at least one trained machine-learning model utilizing subsequently classified extracted conceptual units. (paragraphs 0038, 0080, historical data for intent classification)

As per claim 11, Sundararaman teaches A system for generating a digital standard utilizing a trained machine-learning model, the system comprising: (see Abstract)
one or more processors; (Figure 4 reference 420, processor)
a memory device that stores instructions executable by the processor to: (Figure 4 reference 430, memory)
receive an underlying standard; (paragraphs 0027, data files from a plurality of sources are received, paragraph 0041, 0043, the data files utilized to generate standardized data sets, interpreted as underlying standard)
extract conceptual units from the underlying standard; (paragraphs 0023, 0045, 0064, keywords and groups are extracted based on standardized data sets)
classify, using at least one trained machine-learning model, at least a portion of the extracted conceptual units into one of a plurality of classification groups, wherein each of the classification groups identifies a function of the extracted conceptual units, included within a given classification group, within the underlying standard; (paragraphs 0037, 0065, 0068, intent classification of extracted data elements are performed to classify data elements into groups, paragraphs 0046, 0068, the intent classification performed using machine learning models, paragraphs 0045, data in standardized data sets mapped to functions)
wherein the classifying comprises classifying conceptual units from the underlying standard based upon sections of a schema corresponding to a digital standard; (paragraphs 0037, 0038, 0045, classification of extracted data elements based on mapping to standardized data sets, the mappings being data structures, interpreted as schema)
Sundararaman does not explicitly indicate store the classified extracted conceptual units into a data repository based upon the schema.
Neelamana teaches store the classified extracted conceptual units into a data repository based upon the schema. (paragraphs 0039, 0053, 0055, 0056, domain classifications for domain documents classified through machine learning algorithms are stored in a domain ontology database).
It would have been obvious for one of ordinary skill in the art to combine Sundararaman’s method of generating standardized data sets using machine learning models for classification with Neelamana’s ability to store domain classifications of documents classified through machine learning. This gives the user the ability to store and update standardized data set classifications in a database. The motivation for doing so would be to better utilize machine learning to analyze and classify data from documents (paragraph 0001).
As per claim 12, Sundararaman teaches displaying a digital standard corresponding to the underlying standard in a digital standard user interface, wherein the displaying comprises accessing the classified extracted conceptual units from the data repository and displaying the classified extracted conceptual units in a user interface format based upon the schema. (paragraphs 0060, 0115, user interface to present and manage data based on standardized data sets)
As per claim 13, Sundararaman teaches the machine-learning model is trained utilizing annotated underlying standards. (paragraphs 0060, 0062, user selects topics from standardized data sets)
As per claim 14, Sundararaman teaches labeling, using the at least one trained machine-learning model, the extracted conceptual units with a sub-type of the function corresponding to a given extracted conceptual units. (paragraphs 0037, 0064, labeling)
As per claim 15, Sundararaman teaches the conceptual units comprise at least one of sentences and table components. (paragraphs 0037, 0083, tables, graphs)
As per claim 16, Sundararaman teaches the classifying is based upon a context of a given extracted conceptual unit within the underlying standard. (paragraph 0025, data context)
As per claim 17, Sundararaman teaches the classifying comprises identifying, utilizing expression patterns, attributes of extracted conceptual unit. (paragraphs 0039, 0040, patterns)
As per claim 18, Sundararaman teaches the machine-learning model is trained utilizing patterns. (paragraphs 0039, 0040, patterns)
As per claim 19, Sundararaman teaches the classifying comprises identifying, utilizing aliasing, extracted conceptual units representing information having similar attributes. (paragraphs 0026, 0065, 0080, matching)

As per claim 20, Sundararaman teaches A product for generating a digital standard utilizing a trained machine-learning model, the product comprising: a storage device that stores code, the code being executable by one or more processors and comprising: (see Abstract)
code that receives an underlying standard; (paragraphs 0027, data files from a plurality of sources are received, paragraph 0041, 0043, the data files utilized to generate standardized data sets, interpreted as underlying standard)
code that extracts conceptual units from the underlying standard; (paragraphs 0023, 0045, 0064, keywords and groups are extracted based on standardized data sets)
code that classifies, using at least one trained machine-learning model, at least a portion of the extracted conceptual units into one of a plurality of classification groups, wherein each of the classification groups identifies a function of the extracted conceptual units, included within a given classification group, within the underlying standard; (paragraphs 0037, 0065, 0068, intent classification of extracted data elements are performed to classify data elements into groups, paragraphs 0046, 0068, the intent classification performed using machine learning models, paragraphs 0045, data in standardized data sets mapped to functions)
wherein the classifying comprises classifying conceptual units from the underlying standard based upon sections of a schema corresponding to a digital standard; (paragraphs 0037, 0038, 0045, classification of extracted data elements based on mapping to standardized data sets, the mappings being data structures, interpreted as schema)
Sundararaman does not explicitly indicate code that stores the classified extracted conceptual units into a data repository based upon the schema.
Neelamana teaches code that stores the classified extracted conceptual units into a data repository based upon the schema. (paragraphs 0039, 0053, 0055, 0056, domain classifications for domain documents classified through machine learning algorithms are stored in a domain ontology database).
It would have been obvious for one of ordinary skill in the art to combine Sundararaman’s method of generating standardized data sets using machine learning models for classification with Neelamana’s ability to store domain classifications of documents classified through machine learning. This gives the user the ability to store and update standardized data set classifications in a database. The motivation for doing so would be to better utilize machine learning to analyze and classify data from documents (paragraph 0001).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buccapatnam (US Publication 2018/0137107 A1)
Juneja (US Publication 2017/0169103 A1)
Cobb (US Patent 11/328025 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168